Title: Thomas Jefferson to Pierre de Polética, 12 June [1819]
From: Jefferson, Thomas
To: Polética, Pierre de


          
            Sir
            Monticello June 12. 18. 1819
          
          I have recieved your favor of May 27. on the subject of the property of the late Genl Kosciuzko vested in our funds and left under my care and direction. a little before the departure of the Genl from America in 1798. he wrote a will, all with his own hand, in which he directed that the property he should possess here at the time of his death should be laid out in the purchase of young negroes, who were to be educated and emancipated. of this will he named me executor, and deposited it in my hands. the interest of his money was to be regularly remitted to him in Europe. my situation in the interior of the country rendered it impossible for me to act personally in the remittances of his funds, and mr John Barnes therefore of Georgetown was engaged under a power of Attorney to do that on commission; which duty he regularly and faithfully performed until we heard of the death of the General. we had in the mean time, by seasonably withdrawing the greater part of his funds from the bank in which he had deposited them, and lending them to the government, during the late war augmented them to 17,159. D. 63 C to wit, 12,499.63 in the funds of the US. and 4600.D. in the bank of Columbia in Georgetown. I delayed for a considerable time the regular probat of the will, expecting to hear from Europe whether he had left any Will there which might affect his property here. I thought that prudence and safety required this altho the last letter he wrote me before his death, dated Sep. 15. 1817. assured me of the contrary in these words. ‘nous avançons tous en age; c’est pour cela, mon cher et respectable ami. que je vous prie de vouloir bien (et comme vous avez tout le pouvoir) arranger qu’après la mort de notre digne ami, Mr Barnes, quelq’un d’aussi probe que lui prenne sa place, pour que je reçoive les interets ponctuellement de mon fond; duquel, après ma mort, vous savez la destination invariable. quant à present faites pour le mieux comme vous pensez.’ after his death a claim was presented to me on behalf of Kosciuzko Armstrong, son of Genl Armstrong of 3704.D. given in Kosciuzko’s lifetime, payable out of this fund. and subsequently came a claim to the whole from mr Zoeltner of Soleure under a will made there. I proceeded, on the advice of the Attorney General of the US. to prove the will in the state-court of the district in which I reside, but declined the executorship. when the Genl named me his executor, I was young enough to undertake the duty, altho’ from it’s nature it was likely to be of long continuance. but the lapse of 20. years more had rendered it imprudent to for me to engage in what I could not live to carry into effect. finding now, by your letter of May 27. that a relation of the General’s also claims this property, that it is likely to become litigious, and age & incompetence to business admonishing me to withdraw myself from entanglements of that kind, I have determined to deliver the Will and whole subject over to such court of the US. as the Attorney General of the US. shall advise, (probably it will be that of the district of Columbia,) to place the case in his hands, and to petition that court to relieve me from it, and to appoint an administrator with the will annexed. such an administrator will probably call on the different claimants to interplead, and let the court decide what shall be done with the property. this I shall do, Sir, with as little delay as the necessary consultations will admit. and when the administrator is appointed I shall deliver to him the original certificates which are in my posession. the accumulating interest and dividends remain untouched in the treasury of the US. & bank of Columbia.
          I learnt with pleasure your return to the US. and in a character which enables you to do much good to your own, as well as to our country. the peace and friendly intercourse of nations depend much on the personal character of their diplomatic agents, whose view of things, in black or in white, cannot fail to tinge that of their respective governments. your friendly dispositions give us entire confidence that every thing from you will be consiliatory, and it’s effects the greater, as the proofs we have had of the friendship of your great and good emperor, give us confidence that whatever seed you sow will fall ‘neither by the way-side, nor in stony places, nor among thorns, but on good ground, which will bring forth fruit to an hundred fold.’
          We all recollect with pleasure the favor of your former visit to Monticello, and a repetition of it will be equally gratifying should your affairs permit. the country cannot, like the cities, furnish the amusements of varied society. a varied scene is all it can offer to it’s guests, & a view of the tranquil current of domestic life. in presenting to you the souvenirs of the family, I tender my salutations also, and the assurance of my high respect and consideration.
          Th: Jefferson
        